PER CURIAM:
Claimant brought this action for vehicle damage which occurred as a result of an encounter with a drain cover while traveling eastbound on Route 892, seven miles from Parkersburg in Wood County. Route 892 is a road maintained by respondent in Wood County. The Court is of the opinion to deny this claim for the reasons more fully stated below.
The incident giving rise to this claim occurred on June 28, 1998, at approximately 9:00 a.m. Claimant was making a trip to purchase gas at Powell’s General Store, located on Route 892. The weather was rainy. Adjacent to Route 892 at Powell’s General Store is a drain that is thirty-two feet from the center line. The drain is located in the parking lot of Powell’s General Store. Claimant knew of the drain but was unaware that on the day in question, the drain had become uncovered. As claimant was turning his 1993 Dodge Dakota into the store parking lot when the front tire of his vehicle struck a drain cover that had become exposed. After striking the drain cover, claimant’s tire burst and the rim was broken. Claimant observed that there was another person in the parking lot whose vehicle had also struck the exposed drain cover. Moreover, claimant was informed by the store owner that the drain belonged to and was maintained by respondent. Claimant carried liability insurance coverage only. The resulting damage to claimant’s vehicle was $554.13, for anew tire, rim and realignment.
The position of respondent is that it was not responsible for any damage caused by the drain in question. According to respondent, its right of way extends twenty feet from the center line. The drain in question is located thirty-two feet from the center line. *47Thus, the drain is outside of respondent’s right of way. Further, there is no evidence of work or maintenance by respondent on the drain. Neither was there evidence of a permanent drainage easement.
In the present claim, it was established that respondent was not responsible for the maintenance of the drain adjacent to Route 892. Therefore, in view of the foregoing, the Court is of the opinion to and does deny this claim.
Claim disallowed.